Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 18, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150994                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                             Joan L. Larsen,
                                                                                                                      Justices
  v                                                                 SC: 150994
                                                                    COA: 314564
                                                                    Calhoun CC: 2001-004547-FC
  LORINDA IRENE SWAIN,
            Defendant-Appellant.

  ____________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we REVERSE the
  February 5, 2015 judgment of the Court of Appeals and we REMAND this case to the
  Calhoun Circuit Court for proceedings consistent with its judgment ordering a new trial.
  The Court of Appeals erred in applying People v Cress, 468 Mich. 678 (2003), to an
  analysis of a successive motion filed pursuant to MCR 6.502(G)(2). Cress does not apply
  to the procedural threshold of MCR 6.502(G)(2), as the plain text of the court rule does
  not require that a defendant satisfy all elements of the test. The Court of Appeals erred in
  failing to give proper deference to the specific findings of the trial court that the
  defendant was entitled to a new trial. The defendant provided “a claim of new evidence
  that was not discovered before the first” motion for relief from judgment, MCR
  6.502(G)(2), and we conclude that the trial court did not abuse its discretion in ordering a
  new trial on the facts of this case. In light of this disposition, we decline to address the
  other issues presented in our order granting leave to appeal.

         We do not retain jurisdiction.


  MCCORMACK, J., not participating because of her prior involvement in this case as
  counsel for a party.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 18, 2016
           t0511
                                                                               Clerk